DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 01/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The electrophotographic photoconductor of claim 3" in the preamble. There is insufficient antecedent basis for this limitation in the claim. The claim is dependent upon itself and therefore is indefinite, since it excludes any of the subject matter that may have been taught in previous claims.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (US 2011/0294053 A1).

Fuji teaches an electrophotographic photoreceptor that contains a charge transporting material and a binder resin in the outermost layer of the photoreceptor ([0012]). In the photosensitive layer of the electrophotographic photoreceptor, a binder resin having a structural unit represented by formula (2) and formula (3), as comonomer units, is contained in the outermost layer ([0058]). Examples of the first comonomer, represented by formula (2), have glass transition temperatures (Tg) ranging from 180 ºC to 245 ºC ([0059]). An example of the second comonomer, represented by formula (3), has a glass transition temperature (Tg) of 150 ºC ([0063]). Copolymerizing formula (2) with formula (3) results in a copolymer wherein the Tg of the binder resin can be regulated ([0063]). In doing so, the Tg of the binder resin in the outermost layer of the 
Fuji further teaches that a protective layer may be formed as an outmost layer on the photosensitive layer. The protective layer contains at least a charge-transporting material represented by formula (1) and a binder resin represented by formulas (2) and (3). Additives may be added to the protective layer as long as they do not impair the hardness or percentage of elastic deformation. Examples of the additives include particles of resins, such as a fluororesin, silicone resin, and crosslinked polystyrene resin and inorganic particles such as alumina particles and silica particles ([0104]). 

    PNG
    media_image1.png
    119
    306
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    152
    300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    137
    307
    media_image3.png
    Greyscale

Figure 1. General formulas (1), (2), and (3) respectively found in [0048], [0058], and [0060] of Fuji. 

Furthermore, Fuji further teaches that the photosensitive layer should have a high surface hardness and then subsequently teaches that the surface hardness of the photosensitive layer is from 200 N/mm2 (0.20 GPa) to 290 N/mm2 (0.29 GPa) and more preferably from 230 N/mm2 (0.23 GPa) to 270 N/mm2 (0.27 GPa) ([0099]). The surface 
Fuji teaches that the photosensitive member may include photosensitive layers of a single-layer structure in which a charge-generating material and a charge-transporting material are present in the identical layer in the state of being dispersed in a binder resin (“single-layer type photosensitive layer”) ([0073]). The photosensitive member may also include photosensitive layers of a multilayer structure composed of two or more layers including a charge-generating layer in which a charge-generating material has been dispersed in a binder resin and a charge transporting layer in which a charge-transporting material has been dispersed in a binder resin (“multilayer type photosensitive layer”) ([0073]). Additionally, the binder resin contains structural units represented by formulas (2) and (3), as previously outlined. Fuji further teaches that the binder resin may be a mixture of the binder resin according to the invention and one or more other resins. Examples of the other resins include polymer and copolymers of acrylic ester resins, methacrylic ester resin, polyester resins, and cellulose ester resins ([0077]).
Finally, Fuji teaches that the charge-transporting material represented by formula (1), as previous outlined, may be used in any desired amount unless the effects of the invention are lessened. Fuji teaches that too small amounts of the charge-transporting material results in impaired electrical properties. Therefore, Fuji recommends that the amount of the charge-transporting material present in the photosensitive layer be 30 parts by weight or more, per 100 parts by weight of the binder resin ([0078]). 


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/28/2022